Title: To George Washington from John Tayloe, 26 March 1799
From: Tayloe, John
To: Washington, George



Dear Sir
Mannsfield [Spotsylvania County]26th March 1799

After getting thus far on my way to your house—I have been taken with a fever & a severe indisposition—which obliges me to return home as quickly as possible—I pray you therefore to excuse me for not returning you in person many thanks for your civilities—& marked attention. & assure yourself I will embrace the earliest opportunity in doing so—T’was my intention to have set out for Phi[ladelphi]a ten days ago—but for the enclosed letter—which I enclose for your perusal—In this business I shall not act untill I can have an interview with you—If at your leisure—I could have the pleasure of an acknowledgement of this you will confer an obligation on—Your respectfull & obliged Servt—

John Tayloe

